[DO NOT PUBLISH]

                       IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT
                                 ________________________
                                                                       FILED
                                        No. 05-13230          U.S. COURT OF APPEALS
                                    Non-Argument Calendar       ELEVENTH CIRCUIT
                                  ________________________      December 23, 2005
                                                                  THOMAS K. KAHN
                           D.C. Docket No. 05-00001-CR-4-RH-WCS       CLERK

UNITED STATES OF AMERICA,

                                                                    Plaintiff-Appellee,

       versus

KEITH DEVON MANN,
                                                                    Defendant-Appellant.

                                 __________________________

                          Appeal from the United States District Court
                              for the Northern District of Florida
                                _________________________
                                     (December 23, 2005)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

       Randolph P. Murrell, appointed appellate counsel for Keith Devon Mann in this direct

criminal appeal, has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Mann’s conviction and

sentence are AFFIRMED.